Decree so far as appealed from affirmed, with costs. Memorandum: Claims of this land are rightfully subjected to the closest scrutiny. (Rosseau v. Rouss, 180 N. Y. 116; Roberge v. Bonner, 94 App. Div. 342; affd., 185 N. Y. 265.) However, see Matter of Stein (214 App. Div. 752; affd., 241 N. Y. 529). There is evidence to support findings that decedent’s personal charity organization, “ Friendly Fund, Inc.,” paid the claimant for the actual medical treatments which he gave to decedent’s charity patients, and that decedent bound himself personally to pay claimant SI ,500 a year for general oversight of decedent’s charities, and that claimant did work beyond that for which he was paid by “ Friendly Fund, Inc.” All concur. (The portion of the decree appealed from allows a claim against the estate for services performed.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.